
	

113 HR 4086 IH: Afterschool for America’s Children Act
U.S. House of Representatives
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4086
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2014
			Mr. Kildee (for himself and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to improve 21st Century Community
			 Learning Centers.
	
	
		1.Short titleThis Act may be cited as the Afterschool for America’s Children Act.
		2.Purpose; definitions
			Section 4201 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171) is amended—
			(1)in subsection (a), by amending paragraphs (1) and (2) to read as follows:
				
					(1)offer students a broad array of additional services, programs, and activities, such as youth
			 development activities, service learning, nutrition and health education,
			 drug and violence prevention programs, counseling programs, art, music,
			 social and emotional learning programs, physical fitness and wellness
			 programs and recreation programs, such as sports, and technology education
			 programs, that are designed to reinforce and complement the regular
			 academic program of participating students;
					(2)provide opportunities for academic enrichment, including providing tutorial services to help
			 students, particularly students who attend low-performing schools, in core
			 academic subjects; and;
			(2)in subsection (b)—
				(A)in paragraph (1)—
					(i)by amending subparagraph (A) to read as follows:
						
							(A)assists students in core academic subjects by providing the students with academic and enrichment
			 activities and a broad array of other activities (such as programs and
			 activities described in subsection (a)) during nonschool hours or periods
			 when school is not in session (such as before or after school or during
			 summer recess) that reinforce and complement the regular academic programs
			 of the schools attended by the students served;; and
					(ii)in subparagraph (B), by inserting before the period at the end and opportunities for active and meaningful engagement in their student’s education;
					(B)in paragraph (3), by inserting Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian
			 Self-Determination and Education Act (25 U.S.C. 450b)), after community-based organization,;
				(C)by redesignating paragraph (4) as paragraph (5); and
				(D)by inserting after paragraph (3) the following new paragraph:
					
						(4)External organizationThe term external organization means a nonprofit organization with a record of success in carrying out or working with before
			 school, after school, or summer learning programs.
						.
				3.Allotments to States
			Section 4202(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7172(c)) is
			 amended—
			(1)in paragraph (2)(B), by inserting rigorous after implementing a;
			(2)by striking the undesignated matter after paragraph (2)(B) and inserting the following new
			 subparagraph:
				
					(C)supervising the awarding of funds to eligible entities (in consultation with the Governor and other
			 State agencies responsible for administering youth development programs
			 and adult learning activities).; and
			(3)in paragraph (3), by inserting after subparagraph (D) the following new subparagraphs:
				
					(E)Assisting eligible entities receiving an award under this part to align with State academic
			 standards the activities carried out under before school, after school, or
			 summer learning programs funded with such award.
					(F)Ensuring that any such eligible entity identifies and partners with external organizations, if
			 available, in the community.
					(G)Working with teachers, principals, parents, and other stakeholders to review and improve State
			 policies and practices to support the implementation of effective
			 programs.
					(H)Coordinating funds received under this program with other Federal and State funds to implement
			 high-quality programs.
					(I)Providing a list of prescreened external organizations to eligible entities under section
			 4203(a)(12)..
			4.State application
			Section 4203 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7173) is amended—
			(1)in subsection (a)—
				(A)by amending paragraph (3) to read as follows:
					
						(3)contains an assurance that the State educational agency—
							(A)will make awards under this part only to eligible entities that propose to serve students who
			 primarily attend schools eligible for schoolwide programs under section
			 1114, and families of such students; and
							(B)will give priority to eligible entities that propose to serve students described in section
			 4204(i)(1);;
				(B)in paragraph (4), by striking meet local content and student academic achievement standards and inserting improve academic and life success;
				(C)in paragraph (6), by striking promising practices and inserting successful practices, and coordination of professional development for staff in specific content
			 areas and youth development;
				(D)by amending paragraph (11) to read as follows:
					
						(11)provides—
							(A)an assurance that the application was developed in consultation and coordination with appropriate
			 State officials, including the chief State school officer, and other State
			 agencies administering before school, after school, or summer school
			 learning programs, the heads of the State health and mental health
			 agencies or their designees, and representatives of teachers, parents,
			 students, the business community, and community-based organizations;
			 statewide afterschool networks (where applicable); and
							(B)a description of any other representatives of teachers, parents, students, or the business
			 community that the State has selected to assist in the development of the
			 application, if applicable;; 
				(E)by redesignating paragraph (14) as paragraph (15);
				(F)by amending paragraph (12) to read as follows:
					
						(12)describes how the State will prescreen external organizations that may provide assistance in
			 carrying out the activities under this part and develop and make available
			 to eligible entities a list of external organizations that successfully
			 completed the prescreening process;;
				(G)by amending paragraph (13) to read as follows:
					
						(13)describes the results of the State’s needs and resources assessment for before school, after school
			 or summer learning activities, which shall be based on the results of
			 on-going State evaluation activities;; and
				(H)by amending paragraph (14) to read as follows:
					
						(14)describes how the State educational agency will evaluate the effectiveness of programs and
			 activities carried out under this part, which shall include, at a minimum—
							(A)a description of the performance indicators and performance measures that will be used to evaluate
			 programs and activities, and with emphasis on alignment with the regular
			 academic program of the school and the academic needs of participating
			 students, including performance indicators and measures that—
								(i)are able to track student success and improvement over time, and
								(ii)include State assessment results and other indicators of student success and improvement, such as
			 improved attendance during the school day, better classroom grades,
			 regular (or consistent) program attendance, on-time advancement to the
			 next grade level and graduation rate, local crime rate, and classroom
			 behavior;
								(B)a description of how data collected for the purposes of subparagraph (A) will be collected; and
							(C)public dissemination of the evaluations of programs and activities carried out under this part;; and
				(2)by adding at the end the following new subsection:
				
					(g)LimitationThe Secretary may not impose a priority or preference for States or eligible entities that seek to
			 use funds made available under this part to extend the regular school day..
			5.Local competitive grant programSection 4204 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7174) is amended—
			(1)in subsection (b)(2)—
				(A)in subparagraph (B), by inserting and overall student success after achievement;
				(B)by amending subparagraph (C) to read as follows:
					
						(C)a demonstration of how the proposed program will—
							(i)work in partnership with Federal, State, and local programs that will be combined or coordinated
			 with the proposed program; and
							(ii)make the most effective use of public resources;;
				(C)in subparagraph (D), by striking , in active collaboration with the schools the students attend; and inserting in active collaboration and alignment with the schools the students attend, including the sharing
			 of relevant student data among the schools, all participants in the
			 eligible entity, and any partnering entities described in subparagraph (H)
			 in a manner consistent with the applicable laws relating to privacy and
			 confidentiality;; and
				(D)in subparagraph (J), by striking has experience, or promise of success, in providing and inserting uses research or evidence-based practices to provide;
				(2)in subsection (e)—
				(A)by striking In reviewing and inserting the following:
					
						(1)In generalIn reviewing;
				(B)by inserting rigorous before peer; and
				(C)by adding at the end the following:
					
						(2)Rigorous peer review processFor purposes of this subsection, the term rigorous peer review process means a process by which—
							(A)a State educational agency selects peer reviewers who are employees of such agency and who—
								(i)have experience with community learning centers;
								(ii)have expertise in providing effective academic, enrichment, youth development, and related services
			 to students; and
								(iii)are not eligible entities, or representatives of an eligible entity, that have submitted an
			 application under this section for the grant period for which applications
			 are being reviewed; and
								(B)the peer reviewers described in subparagraph (A) review and rate the applications to determine the
			 extent to which the applications meet the requirements under subsection
			 (b) of this section and 4205.;
				(3)in subsection (i)—
				(A)in paragraph (1), by striking and at the end of subparagraph (A), by striking the period at the end of clause (ii) of subparagraph
			 (B) and inserting ; and, and by adding at the end the following new subparagraph:
					
						(C)demonstrating that the activities proposed in the application—
							(i)are, as of the date of the submission of the application, not otherwise accessible to students who
			 would be served by such activities; or
							(ii)would expand accessibility to high-quality services that may be available in the community.; and
				(B)by adding at the end the following new paragraph:
					
						(3)LimitationA State educational agency may not impose a priority or preference for eligible entities that seek
			 to use funds made available under this part to extend the regular school
			 day.; and
				(4)by adding at the end the following new subsection:
				
					(j)Renewability of awardsA State educational agency may renew a grant provided under this section to an eligible entity,
			 based on the eligible entity’s performance during the first grant period..
			6.Local activitiesSection 4205 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175) is amended—
			(1)by amending subsection (a) to read as follows:
				
					(a)Authorized activitiesEach eligible entity that receives an award under section 4204 may use the award funds to carry out
			 a broad array of before and after school activities (including during
			 summer recess periods) that advance student academic achievement and
			 support student success, including—
						(1)academic enrichment learning programs, mentoring programs, remedial education activities, and
			 tutoring services;
						(2)core academic subject education activities, including such activities that enable students to be
			 eligible for credit recovery or attainment;
						(3)art and music education activities;
						(4)services for individuals with disabilities including enrichment programs that provide access to
			 sports and fitness for students with disabilities designed to improve
			 wellness, self-esteem, and independence;
						(5)activities and programs that support global education and global competence, including those that
			 foster learning about other countries, cultures, languages, and global
			 issues;
						(6)programs that provide after school activities for limited English proficient students that
			 emphasize language skills and academic achievement;
						(7)programs that support a healthy, active lifestyle, including nutritional education, recreation and
			 regular, structured physical activity programs;
						(8)telecommunications and technology education programs to serve academic and community needs;
						(9)expanded library service hours to serve academic and community needs;
						(10)parenting skills programs that promote parental involvement and family literacy;
						(11)programs that provide assistance to students who have been truant, suspended, or expelled to allow
			 the students to improve their academic achievement;
						(12)drug and violence prevention programs, counseling programs, social and emotional learning
			 programming and character education programs;
						(13)literacy education programs; and
						(14)programs that build skills in science, technology, engineering, and mathematics (referred to in
			 this paragraph as ‘STEM’) and that foster innovation in learning by
			 supporting non-traditional STEM education teaching methods.; and
			(2)in subsection (b)—
				(A)in the subsection heading, by striking Principles and inserting Measures;
				(B)in paragraph (1), by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting a semicolon, and by inserting after subparagraph (C) the
			 following new subparagraphs:
					
						(D)ensure that measures of student success align with the regular academic program of the school and
			 the academic needs of participating students, and include performance
			 indicators and performance measures described in section 4203(a)(13)(A);
			 and
						(E)collect the data necessary for the measures of student success described in subparagraph (D).; and
				(C)in paragraph (2)—
					(i)in subparagraph (A), by inserting before the period at the end and overall student success; and
					(ii)in subparagraph (B), by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting ; and, and by inserting after clause (ii) the following new clause:
						
							(iii)used by the State to determine whether a grant is eligible to be renewed under section 4204(j)..
					7.Authorization of appropriationsSection 4206 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7176) is amended to
			 read as follows:
			
				4206.Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for
			 fiscal year 2015 and each of the 5 succeeding fiscal years..
		8.TransitionThe recipient of a multiyear grant award under part B of title IV of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7171 et seq.), as such Act was in effect
			 on the day before the date of enactment of this Act, shall continue to
			 receive funds in accordance with the terms and conditions of such award.
		
